DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.       In response to the Office action dated 07/22/2021 the Amendment has been received on 10/22/2021.
         Claims 1-5, 8-11, 14, 16-18, 21-27 and 30 have been amended.
         Claims 1-30 are currently pending in this application. 

Response to Arguments

3.     Applicant’s arguments, see pages 8-12, filed on 10/22/2021, with respect to claims 1-30 have been fully considered and are persuasive. The appropriate claims have been substantially amended in order to overcome the rejections provided in the previous Office action. Therefore, all of the previous rejections have been withdrawn. 
  
Allowable Subject Matter

4.         Claims 1-30 are allowed.
5.         The following is an examiner’s statement of reasons for allowance:
            With respect to claim 1, the most relevant prior art, Tanabe (US PAP 2003/0052612 A1),  teach a device for creating controlled radio frequency modulated X-ray radiation, the device including (see abstract; Figs. 1-10; see paragraphs 0007, 0008, 0014, 0020, 0038-0043, 0053-0060; claims 1-13):

    PNG
    media_image1.png
    514
    587
    media_image1.png
    Greyscale
 a vacuum enclosure (Ch); an anode (6) housed within the vacuum enclosure (Ch), the anode (6) acting to accelerate and convert an electron beam into X-ray radiation; a radio frequency (microwave) enclosure (2) housed within the vacuum enclosure (Ch) (see paragraphs 0007, 0008, 0012-0020, 0032, 0038; 0042; 0053, 0055 and 0058); a field emission device (4) housed 

    PNG
    media_image2.png
    818
    371
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    820
    399
    media_image3.png
    Greyscale

but fail to explicitly teach or make obvious an external radio frequency signal source that is configured to apply a bias voltage and current to establish the field emission cathode-extraction electrode field for electron emissions, and to add a radio frequency modulation voltage so that an electron beam current is amplitude modulated by a radio frequency signal such that the field emission device produces the radio frequency modulated electron current beam as claimed in combination with all of the remaining limitations of the claim.
             With respect to claim 21, the most relevant prior art, Tanabe (US PAP 2003/0052612 A1), teach a method for creating radio frequency modulated X-ray radiation using a field emission cathode (see abstract; Figs. 1-10; see paragraphs 0007, 0008, 0014, 0020, 0038-0043, 0053-0060; claims 1-13), the method comprising: 

    PNG
    media_image4.png
    286
    299
    media_image4.png
    Greyscale
placing a field emission device (4) within a radio frequency enclosure housed (2) in a vacuum enclosure (3) comprising a target anode (6) (see Figs. 1-10); b) providing a radio frequency signal directly to a biased field emission device (4) to generate a radio frequency modulated electron current beam; and orientating or directing the radio frequency modulated electron current beam towards the target anode to produce radio frequency modulated X-ray radiation from the target anode (41) (see abstract; Figs. 1-10; see paragraphs 0007, 0008, 0014, 0020, 0038-0043, 0053-0060; claims 1-13) but fail to teach or make obvious that the field emission device is biased to emit the radio frequency modulated electron beam from the field emission cathode towards the anode due to a field emission cathode-extraction electrode field as claimed in combination with all of the remaining limitations of the claim.
            Claims 2-20 and 22-30 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
           Price et al. (US PAP 2009/0041198 A1) teach (see Figs. 7, 14 and 15; see paragraphs 0026, 0028, 0044, 0045, 0048, 0049 and 0056) a method for creating radio frequency modulated 

    PNG
    media_image5.png
    504
    562
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    501
    499
    media_image6.png
    Greyscale

X-ray radiation using a field emission cathode (106), the method comprising: placing a field emission device within a radio frequency (microwave) enclosure housed in a vacuum enclosure comprising a target anode (see paragraphs 0048, 0049, 0056); providing a radio frequency signal (microwave) directly to a biased field emission device to generate a radio frequency modulated electron current beam (see Figs. 7, 14 and 15; see paragraphs 0026, 0028, 0044, 0045, 0048, 0049 and 0056); and orientating or directing the radio frequency modulated electron current beam towards the target anode to produce frequency modulated X-ray radiation from the target anode (see Figs. 7, 14 and 15; see paragraphs 0026, 0028, 0044, 0045, 0048, 0049 and 0056).
            Star-Lack et al. (US PAP 2015/0139386 A1), teaches a method and a device for creating controlled radio frequency modulated X-ray radiation, the device including (see Fig. 1; paragraphs 0035, 0071 and 0072): 

    PNG
    media_image7.png
    565
    526
    media_image7.png
    Greyscale
a vacuum enclosure (see accelerator (12)); an anode (a target (20)) housed within the vacuum enclosure (see Fig. 1), the anode (20) acting to accelerate and convert an electron beam into X-ray radiation (see Fig. 1; paragraphs 0035, 0071 and 0072); a radio frequency (RF source (14) and RF network (16)); an electron emission device comprising: an electric power supply (22) and a charged particle (electron) source (18), the electron emission device is biased to emit the electron beam towards the anode (20); and a radio frequency impedance matching and coupling circuit (a controller (24 and an automatic frequency controller (AFC) (26) ) connected electrically to the electron emission device (see Fig. 1; paragraphs 0035, 0071 and 0072).
           Wood (US Patent 8,111,808 B1; see abstract; column 5, lines 57-67); Elsheref et al. (US PAP 2005/0184257 A1; see abstract 0039); Kaertner et al. (US PAP 2016/0323985 A1; see abstract; Figs. 1 and 2) and Wang et al. (US Patent 7,570,409 B1; see abstract and Fig A1-4A) teach the methods and systems for creating radio frequency modulated X-ray radiation.

7.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./  November 16, 2021